Exhibit 10(h) SERVICE AGREEMENT NO. 43827 CONTROL NO. 1994-07-02 – 0042 FTS 1 SERVICE AGREEMENT THIS AGREEMENT, made and entered into this 4th day of October, 1994, by and between: COLUMBIA GULF TRANSMISSION COMPANY ("TRANSPORTER") AND DELTA NATURAL GAS CO., INC. ("SHIPPER") WITNESSETH:That in consideration of the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Service to be Rendered.Transporter shall perform and Shipper shall receive the service in accordance with the provisions of the effective FTS1 Rate Schedule and applicable General Terms and Conditions of Transporter's FERC Gas Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory Commission (Commission), as the same may be amended or superseded in accordance with the rules and regulations of the Commission herein contained.The maximum obligations of Transporter to deliver gas hereunder to or for Shipper, the designation of the points of delivery at which Transporter shall deliver or cause gas to be delivered to or for Shipper, and the points of receipt at which the Shipper shall deliver or cause gas to be delivered, are specified in Appendix A, as the same may be amended from time to time by agreement between Shipper and Transporter, or in accordance with the rules and regulations of the Commission.Service hereunder shall be provided subject to the provisions of Part 284.222 of Subpart G of the Commission's regulations.Shipper warrants that service hereunder is being provided on behalf of AN INTERSTATE PIPELINE COMPANY, COLUMBIA GAS TRANSMISSION CORPORATION. Section 2.Term.Service under this Agreement shall commence as of NOVEMBER 01, 1994, and shall continue in full force and effect until OCTOBER 31, 2008, and from YEAR TO YEAR thereafter unless terminated by either party upon 6 MONTHS written notice to the other prior to the end of the initial term granted or an anniversary date thereafter.Shipper and Transporter agree to avail themselves of the Commission's pre-granted abandonment authority upon termination of this Agreement, subject to any right of first refusal Shipper may have under the Commission's regulations and Transporter's Tariff. Section 3.Rates.Shipper shall pay the charges and furnish Retainage as described in the above-referenced Rate Schedule, unless otherwise agreed to by the parties in writing and specified as an amendment to this Service Agreement. Section 4.Notices.Notices to Transporter under this Agreement shall be addressed to it at Post Office Box 683, Houston, Texas77001, Attention:Director, Planning, Transportation and Exchange and notices to Shipper shall be addressed to it at: DELTA NATURAL GAS CO., INC. GAS SUPPLY 3 WINCHESTER, KY40391 until changed by either party by written notice. SERVICE AGREEMENT NO. 43827 CONTROL NO. 1994-07-02 – 0042 FTS 1 SERVICE AGREEMENT Section 5.Superseded Agreements.This Service Agreement supersedes and cancels, as of the effective date hereof, the following Service Agreements:FTS1 37824 DELTA NATURAL GAS CO., INC. By:/s/Alan L. Heath Name:Alan L. Heath Title: Vice President – Operations and Engineering Date: September 30, 1994 COLUMBIA GULF TRANSMISSION COMPANY By:/s/ S. M. Warnick Name: S. M. Warnick Title: Vice President Date: 10/11/94 Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc., Stanton Division Transportation Demand Begin Date End Date Transportation Demand Dth/day Recurrence Interval November 1, 1994 October 31, 2010 1/1 – 12/31 November 1, 2010 October 31, 2015 1/1 – 12/31 Primary Receipt Points Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Recurrence Interval November 1, 1994 October 31, 2010 CGT – Rayne 1/1 – 12/31 November 1, 2010 October 31, 2015 CGT – Rayne 1/1 – 12/31 Primary Delivery Points Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Recurrence Interval November 1, 1994 October 31, 2010 Gulf - Leach 1/1 – 12/31 November 1, 2010 October 31, 2015 Gulf - Leach 1/1 – 12/31 Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc., Stanton Division The Master List of Interconnects (MLI) as defined in Section 1 of the General Terms and Conditions is incorporated herein by reference for purposes of listing valid secondary interruptible receipt points and delivery points. YesX No (Check applicable blank)Transporter and Shipper have mutually agreed to a Regulatory Restructuring Reduction Option pursuant to Section 34 of the General Terms and Conditions of Transporter's FERC Gas Tariff. YesX No (Check applicable blank)Shipper has a contractual right of first refusal equivalent to the right of first refusal set forth from time to time in Section 4 of the General Terms and Conditions of Transporter's FERCGas Tariff. YesX No (Check applicable blank)All gas shall be delivered at existing points of interconnection within the Maximum Daily Quantity, as applicable, set forth in Transporter's currently effective Rate Schedule FTS-1 Appendix A with Shipper, which for such points set forth are incorporated by reference. YesX No (Check applicable blank)This Service Agreement covers interim capacity sold pursuant to the provisions of General Terms and Conditions Section 4.2(j).Right of first refusal rights, if and, applicable to this interim capacity are limited as provided for in General Terms and Conditions Section 4.2(j). CANCELLATION OF PREVIOUS APPENDIX A Service changes pursuant to this Appendix A, Revision No. 2 shall commence as of November 01, 2010.This Appendix A, Revision No. 2 shall cancel and supersede the previous Appendix A, Revision No. 1 to the Service Agreement dated November 01, 1994.With the exception of this Appendix A, Revision No. 2, all other terms and conditions of said Service Agreement shall remain in full force and effect. Delta Natural Gas Company, Inc., Stanton Division Columbia Gulf Transmission, LLC By:Stephen YorkBy:Mark Wilke Its:Agent Its: Director Commercial Services Date:April 28, 2010 Date:April 27, 2010 SERVICE AGREEMENT NO. 43828 CONTROL NO. 1994-07-02 – 0041 FTS 1 SERVICE AGREEMENT THIS AGREEMENT, made and entered into this 4th day of October, 1994, by and between: COLUMBIA GULF TRANSMISSION COMPANY ("TRANSPORTER") AND DELTA NATURAL GAS CO., INC. ("SHIPPER") WITNESSETH:That in consideration of the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Service to be Rendered.Transporter shall perform and Shipper shall receive the service in accordance with the provisions of the effective FTS1 Rate Schedule and applicable General Terms and Conditions of Transporter's FERC Gas Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory Commission (Commission), as the same may be amended or superseded in accordance with the rules and regulations of the Commission herein contained.The maximum obligations of Transporter to deliver gas hereunder to or for Shipper, the designation of the points of delivery at which Transporter shall deliver or cause gas to be delivered to or for Shipper, and the points of receipt at which the Shipper shall deliver or cause gas to be delivered, are specified in Appendix A, as the same may be amended from time to time by agreement between Shipper and Transporter, or in accordance with the rules and regulations of the Commission.Service hereunder shall be provided subject to the provisions of Part 284.222 of Subpart G of the Commission's regulations.Shipper warrants that service hereunder is being provided on behalf of AN INTERSTATE PIPELINE COMPANY, COLUMBIA GAS TRANSMISSION CORPORATION. Section 2.Term.Service under this Agreement shall commence as of NOVEMBER 01, 1994, and shall continue in full force and effect until OCTOBER 31, 2008, and from YEAR TO YEAR thereafter unless terminated by either party upon 6 MONTHS written notice to the other prior to the end of the initial term granted or any anniversary date thereafter.Shipper and Transporter agree to avail themselves of the Commission's pre-granted abandonment authority upon termination of this Agreement, subject to any right of first refusal Shipper may have under the Commission's regulations and Transporter's Tariff. Section 3.Rates.Shipper shall pay the charges and furnish Retainage as described in the above-referenced Rate Schedule, unless otherwise agreed to by the parties in writing and specified as an amendment to this Service Agreement. Section 4.Notices.Notices to Transporter under this Agreement shall be addressed to it at Post Office Box 683, Houston, Texas77001, Attention:Director, Planning, Transportation and Exchange and notices to Shipper shall be addressed to it at: DELTA NATURAL GAS CO., INC. GAS SUPPLY 3 WINCHESTER, KY40391 until changed by either party by written notice. SERVICE AGREEMENT NO. 43828 CONTROL NO. 1994-07-02 – 0041 FTS 1 SERVICE AGREEMENT Section 5.Superseded Agreements.This Service Agreement supersedes and cancels, as of the effective date hereof, the following Service Agreements:FTS1 37823 DELTA NATURAL GAS CO., INC. By:/s/Alan L. Heath Name:Alan L. Heath Title: Vice President – Operations and Engineering Date: September 30, 1994 COLUMBIA GULF TRANSMISSION COMPANY By:/s/ S. M. Warnick Name: S. M. Warnick Title: Vice President Date: 10-11-94 Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc., Cumberland Division Transportation Demand Begin Date End Date Transportation Demand Dth/day Recurrence Interval November 1, 2010 October 31, 2015 1/1 – 12/31 Primary Receipt Points Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Recurrence Interval November 1, 2010 October 31, 2015 CGT – Rayne 1/1 – 12/31 Primary Delivery Points Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Recurrence Interval November 1, 2010 October 31, 2015 Leach 1/1 – 12/31 Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc., Cumberland Division The Master List of Interconnects (MLI) as defined in Section 1 of the General Terms and Conditions is incorporated herein by reference for purposes of listing valid secondary interruptible receipt points and delivery points. YesX No (Check applicable blank)Transporter and Shipper have mutually agreed to a Regulatory Restructuring Reduction Option pursuant to Section 34 of the General Terms and Conditions of Transporter's FERC Gas Tariff. YesX No (Check applicable blank)Shipper has a contractual right of first refusal equivalent to the right of first refusal set forth from time to time in Section 4 of the General Terms and Conditions of Transporter's FERCGas Tariff. YesX No (Check applicable blank)All gas shall be delivered at existing points of interconnection within the Maximum Daily Quantity, as applicable, set forth in Transporter's currently effective Rate Schedule FTS-1 Appendix A with Shipper, which for such points set forth are incorporated by reference. YesX No (Check applicable blank)This Service Agreement covers interim capacity sold pursuant to the provisions of General Terms and Conditions Section 4.2(j).Right of first refusal rights, if and, applicable to this interim capacity are limited as provided for in General Terms and Conditions Section 4.2(j). CANCELLATION OF PREVIOUS APPENDIX A Service changes pursuant to this Appendix A, Revision No. 2 shall commence as of November 01, 2010.This Appendix A, Revision No. 2 shall cancel and supersede the previous Appendix A, Revision No. 1 to the Service Agreement dated November 1, 1994.With the exception of this Appendix A, Revision No.2, all other terms and conditions of said Service Agreement shall remain in full force and effect. Delta Natural Gas Company, Inc., Cumberland DivisionColumbia Gulf Transmission Company By:Stephen YorkBy:Mark S. Wilke Its:AgentIts:Director, Commercial Services Date:April 28, 2010 Date: SERVICE AGREEMENT NO. 43829 CONTROL NO. 1994-07-02 – 0044 FTS 1 SERVICE AGREEMENT THIS AGREEMENT, made and entered into this 4th day of October, 1994, by and between: COLUMBIA GULF TRANSMISSION COMPANY ("TRANSPORTER") AND DELTA NATURAL GAS CO., INC. ("SHIPPER") WITNESSETH:That in consideration of the mutual covenants herein contained, the parties hereto agree as follows: Section 1.Service to be Rendered.Transporter shall perform and Shipper shall receive the service in accordance with the provisions of the effective FTS1 Rate Schedule and applicable General Terms and Conditions of Transporter's FERC Gas Tariff, First Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory Commission (Commission), as the same may be amended or superseded in accordance with the rules and regulations of the Commission herein contained.The maximum obligations of Transporter to deliver gas hereunder to or for Shipper, the designation of the points of delivery at which Transporter shall deliver or cause gas to be delivered to or for Shipper, and the points of receipt at which the Shipper shall deliver or cause gas to be delivered, are specified in Appendix A, as the same may be amended from time to time by agreement between Shipper and Transporter, or in accordance with the rules and regulations of the Commission.Service hereunder shall be provided subject to the provisions of Part 284.222 of Subpart G of the Commission's regulations.Shipper warrants that service hereunder is being provided on behalf of AN INTERSTATE PIPELINE COMPANY, COLUMBIA GAS TRANSMISSION CORPORATION. Section 2.Term.Service under this Agreement shall commence as of NOVEMBER 01, 1994, and shall continue in full force and effect until OCTOBER 31, 2008, and from YEAR TO YEAR thereafter unless terminated by either party upon 6 MONTHS written notice to the other prior to the end of the initial term granted or an anniversary date thereafter.Shipper and Transporter agree to avail themselves of the Commission's pre-granted abandonment authority upon termination of this Agreement, subject to any right of first refusal Shipper may have under the Commission's regulations and Transporter's Tariff. Section 3.Rates.Shipper shall pay the charges and furnish Retainage as described in the above-referenced Rate Schedule, unless otherwise agreed to by the parties in writing and specified as an amendment to this Service Agreement. Section 4.Notices.Notices to Transporter under this Agreement shall be addressed to it at Post Office Box 683, Houston, Texas77001, Attention:Director, Planning, Transportation and Exchange and notices to Shipper shall be addressed to it at: DELTA NATURAL GAS CO., INC. GAS SUPPLY 3 WINCHESTER, KY40391 until changed by either party by written notice. SERVICE AGREEMENT NO. 43829 CONTROL NO. 1994-07-02 – 0044 FTS 1 SERVICE AGREEMENT Section 5.Superseded Agreements.This Service Agreement supersedes and cancels, as of the effective date hereof, the following Service Agreements:FTS1 37826 DELTA NATURAL GAS CO., INC. By/s/Alan L. Heath NameAlan L. Heath Title Vice President – Operations and Engineering Date September 30, 1994 COLUMBIA GULF TRANSMISSION COMPANY By/s/ S. M. Warnick NameS. M. Warnick Title Vice President Date 10/11/94 Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc. Transportation Demand Begin Date End Date Transportation Demand Dth/day Recurrence Interval November 1, 1994 October 31, 2010 1/1 – 12/31 November 1, 2010 October 31, 2015 1/1 – 12/31 Primary Receipt Points Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Recurrence Interval November 1, 1994 October 31, 2010 CGT – Rayne 1/1 – 12/31 November 1, 2010 October 31, 2015 CGT – Rayne 1/1 – 12/31 Primary Delivery Points Begin Date End Date Measuring Point No. Measuring Point Name Maximum Daily Quantity (Dth/Day) Recurrence Interval November 1, 1994 October 31, 2010 Gulf - Leach 1/1 – 12/31 November 1, 2010 October 31, 2015 Gulf - Leach 1/1 – 12/31 COMMENT CODE:FN01THIS STATION IS IN MARKET AREA 25, LANCASTER AND THE EASTERN MARKETING AGGREGATE AREA. Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc. COMMENT CODE:GFN1THIS SERVICE AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT AGREEMENT NO. 47, 1995. THE MAXIMUM DAILY DELIVERY OBLIGATIONS (MDDOS) FOR THIS AGREEMENT ARE INCLUDED WITHIN THE MDDOS, DDQ'S AND AGGREGATE DAILY QUANTITIES (ADQS) IN AGREEEMENT NO. 38095.UPON TERMINATION OF AGREEMENT NO. 38095, SELLER'S MAXIMUM DELIVERY OBLIGATIONS TO BUYER AT THE PRIMARY DELIVERY POINTS LISTED WILL BE AS FOLLOWS UNLESS OTHERWISE AGREED TO BY SELLER AND BUYER. STATION NUMBERSTATION NAMEMDDO (DTH) 600279 SNOWSHOE5000 COMMENT CODE:GFN1THIS SERVICE AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT AGREEMENT NO. 47, 1995. THE MAXIMUM DAILY DELIVERY OBLIGATIONS (MDDOS) FOR THIS AGREEMENT ARE INCLUDED WITHIN THE MDDOS, DDQ'S AND AGGREGATE DAILY QUANTITIES (ADQS) IN AGREEEMENT NO. 38095.UPON TERMINATION OF AGREEMENT NO. 38095, TRANSPORTER'S MAXIMUM DELIVERY OBLIGATIONS TO SHIPPER AT THE PRIMARY DELIVERY POINTS LISTED WILL BE AS FOLLOWS UNLESS OTHERWISE AGREED TO BY TRANSPORTER AND SHIPPER. Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc. STATION NUMBERSTATION NAMEMDDO (DTH) 600279SNOWSHOE 5000 1/ 600054CPA NORTH YORK 3808 600057RIDGE AVEHANOVER 1178 600058CPA BECKMILL RD 1453 600061GLENN ROCK118 600062 SHREWSBURY707 600063 CPA EMIGSVILLE 4303 600064CPA ADMIRE 1178 600263COL PA MONT ALTO 510 600270CPA ABBOTSTOWN 79 1/RECEIPT A05 MUST BE FLOWING AT EQUIVALENT LEVEL TO PROVIDE DELIVERIES TO THIS STATION. Appendix A to Service Agreement No. Revision No. 2 Under Rate Schedule FTS-1 Between (Transporter) Columbia Gulf Transmission Company and (Shipper) Delta Natural Gas Company, Inc. The Master List of Interconnects (MLI) as defined in Section 1 of the General Terms and Conditions is incorporated herein by reference for purposes of listing valid secondary interruptible receipt points and delivery points. YesX No (Check applicable blank)Transporter and Shipper have mutually agreed to a Regulatory Restructuring Reduction Option pursuant to Section 34 of the General Terms and Conditions of Transporter's FERC Gas Tariff. YesX No (Check applicable blank)Shipper has a contractual right of first refusal equivalent to the right of first refusal set forth from time to time in Section 4 of the General Terms and Conditions of Transporter's FERCGas Tariff. YesX No (Check applicable blank)All gas shall be delivered at existing points of interconnection within the Maximum Daily Quantity, as applicable, set forth in Transporter's currently effective Rate Schedule FTS-1 Appendix A with Shipper, which for such points set forth are incorporated by reference. YesX No (Check applicable blank)This Service Agreement covers interim capacity sold pursuant to the provisions of General Terms and Conditions Section 4.2(j).Right of first refusal rights, if and, applicable to this interim capacity are limited as provided for in General Terms and Conditions Section 4.2(j). CANCELLATION OF PREVIOUS APPENDIX A Service changes pursuant to this Appendix A, Revision No. 2 shall commence as of November 01, 2010.This Appendix A, Revision No. 2 shall cancel and supersede the previous Appendix A, Revision No. 1 to the Service Agreement dated November 01, 1994.With the exception of this Appendix A, Revision No. 2, all other terms and conditions of said Service Agreement shall remain in full force and effect. Delta Natural Gas Company, Inc.Columbia Gulf Transmission, LLC By:Stephen YorkBy:Mark Wilke Its:Its:Director Commercial Services Date:April 28, 2010Date:April 27, 2010
